Citation Nr: 1205328	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for sickle cell crisis, to include erectile dysfunction, priapism, pain in the pelvis, and pain in the stump site.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for myocardial infarction.  

3.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for acid peptic disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1973 and from March 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the November 2006 decision, the RO denied the Veteran's claims for increased ratings for his service-connected hypertension and acid peptic disease, each rated as 10 percent disabling.  In the March 2007 decision, the RO denied the Veteran's claims of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the RO initially characterized the Veteran's claims as for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for sickle cell crisis and erectile dysfunction, the Board notes that the Veteran has stated on multiple occasions that he believes his treatment by VA treatment providers brought about not only the symptoms he identified as a "sickle cell crisis"-erectile dysfunction, pain in his stump site, and priapism-but also a January 2006 myocardial infarction.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claims are more accurately classified as listed above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a hearing at the RO in August 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

In a December 2004 statement to VA, the Veteran stated that he believed his service-connected back, shoulder, and right knee disorders had worsened, and that he believed he was entitled to service connection and special monthly compensation for erectile dysfunction.  The Board thus infers claims for increased ratings for the Veteran's service-connected low back sprain with lumbar disc disease, bursitis of the right and left shoulders with impingement, and degenerative joint disease of the right knee with torn meniscus.  The Board also infers a claim for service connection and special monthly compensation for erectile dysfunction.  The Board also acknowledges that, in a September 2006 letter to VA, the Veteran appears to raise a separate claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for gastrointestinal bleed as a consequence of treatment received at the Wichita VA Medical Center in January 2006.  As these claims have not been adjudicated by the agency of original jurisdiction (AOJ), they are not before the Board; hence, they are referred to the AOJ for appropriate action.

The issues of entitlement to increased ratings for service-connected hypertension and acid peptic disease, each rated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's treating VA physician prescribed the drug alprostadil in November 2005 to address the Veteran's erectile dysfunction.

2.  The Veteran was treated at the Wichita VA Medical Center in December 2005 for complaints of pain in his left amputation site, pelvis, and penis immediately following his use of alprostadil.

3.  Sickle cell crisis, including erectile dysfunction, priapism, and pain in the stump site, was not caused by hospital care, medical or surgical treatment, or examination by VA, to include the prescription of alprostadil, nor was any additional disability brought about by VA's treatment of the Veteran. 

4.  The Veteran's January 2006 myocardial infarction was not caused by hospital care, medical or surgical treatment, or examination by VA, to include the prescription of alprostadil.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for sickle cell crisis, to include erectile dysfunction, priapism, pain in the pelvis, and pain in the stump site, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 17.32 (2011).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for myocardial infarction have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  In this respect, through November 2006 and March 2008 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence that had been considered in connection with his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2006 and March 2008 letters.

The Board also notes that although notice regarding an award of an effective date or rating criteria was not provided until after the Veteran's claims were initially adjudicated, the Veteran was provided such notice via the March 2008 notice letter.  The Board does not now have such issues before it.  See, e. g., Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that any late notice in this case under the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication whatsoever that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The medical records pertaining to the Veteran's VA care have been obtained and associated with the claims file.  Additionally, the RO has obtained a VA medical opinion with respect to the claims decided herein.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the November 2006 VA opinion obtained in this case is adequate, as it is predicated on review of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include records of the Veteran's 2006 treatment for myocardial infarction, as well as ongoing treatment from both VA and private treatment providers, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding medical records probative of the Veteran's claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran filed his claim for compensation benefits under 38 U.S.C.A. § 1151 in September 2006.  He claims that he experienced a sickle cell crisis, including erectile dysfunction, priapism, and pain at his stump site, as well as myocardial infarction, following the prescription of medication for erectile dysfunction by his VA physicians.

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).  

The Board notes that regulations to implement the current version of 38 U.S.C.A. § 1151 were promulgated in August 2004.  See 38 C.F.R. § 3.361 (2011).  The effective date of the change was September 2, 2004.  (See 38 C.F.R. § 3.358 pertaining to claims for compensation for disability from hospitalization, or medical/surgical treatment filed prior to October 1, 1997).  A review of 38 C.F.R. § 3.361 reflects that, in pertinent part, the regulation is a restatement of the criteria of 38 U.S.C.A. § 1151.  In this case, the Veteran has been provided the provisions of 38 C.F.R. § 3.361.  As such, the Board finds that the Veteran has been properly notified of the statutory and regulatory provisions pertaining to these claims.  

With respect to 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

A review of the Veteran's claims file reflects post-service treatment records from the Wichita VA Medical Center (VAMC) and other medical facilities documenting the Veteran's treatment for erectile dysfunction, as well as for multiple other medical conditions.  The record reflects that the Veteran was treated for erectile dysfunction on multiple occasions in 2005 and in November 2005 was prescribed alprostadil, also known under the trade name "MUSE," as an alternative to Viagra.  Subsequent treatment records from the Wichita VAMC reflect that the Veteran was seen in the emergency department of that facility in December 2005, complaining of pain in his stump site, pelvis, and penis for approximately four hours after using alprostadil for the first time.  Records reflect that the Veteran was not experiencing priapism at the time he was treated and did not display chest pain or tenderness to palpation of his left stump site.  He reported that his pain had lessened and was diagnosed with an adverse reaction to MUSE, which he was advised to discontinue using.  Records from the next month, January 2006, reflect that the Veteran was seen at the Wichita VAMC for complaints of chest pain for several days' duration, at which time he was found to have experienced a myocardial infarction.  At this time, the treating medic also noted that the Veteran did not appear to be in acute distress, and, that although he had a clinical diagnosis of sickle cell trait, he did not receive treatment for this disorder.  The Veteran underwent cardiac catheterization and was hospitalized for six days for treatment and observation.  

VA obtained an expert medical opinion regarding the Veteran's claims, which is dated November 3, 2006.  The opinion reflects that the Veteran complained that his use of the drug alprostadil caused him to develop sexual dysfunction, priapism, and continuing pain in his left stump site, and led to the January 2006 myocardial infarction.  The examiner reviewed the Veteran's claims file and discussed his various disabilities, including sickle cell trait, for which the Veteran tested positive back in the 1970s according to service records.  She noted that he has been diagnosed with erectile dysfunction since 2002 and requested an alternative to Viagra and a vacuum device in November 2005, at which time he was prescribed alprostadil.  The examiner discussed his December 2005 treatment at the Wichita VAMC following his first use of alprostadil, noting that the record showed he had not experienced priapism at the time.  Further, the examiner noted that the Veteran's myocardial infarction occurred over a month after the single incident with alprostadil, which he had been instructed to discontinue using by his treating VA physician in December 2005.  The examiner acknowledged that alprostadil is contra-indicated in patients who, like the Veteran, have sickle cell trait, but reasoned that the Veteran's single use of the drug in December 2005 was nevertheless not likely related to his later myocardial infarction or his other complaints.  In so finding, the examiner reasoned that the Veteran had not complained of erectile dysfunction, priapism, or ongoing pain at his stump site in the time between the December 2005 treatment and his January 2006 myocardial infarction.  The examiner further noted that more than a month had elapsed between his use of alprostadil and his later myocardial infarction in reasoning that the two events were not likely etiologically related.

The Veteran and his wife have also testified before the undersigned Acting Veterans Law Judge and have submitted multiple written statements to VA in support of the Veteran's claim.  In that connection, the Board notes that the Veteran has contended on multiple occasions, including in his September 2006 claim for benefits, that he believes his use of the drug alprostadil, which was prescribed by his VA physician to treat erectile dysfunction, caused him to have a "sickle cell crisis," including erectile dysfunction, pain at the stump site of his left leg amputation, and priapism.  The Veteran has contended that the drug is contra-indicated for individuals who have sickle cell trait, as he does, and has submitted documentation of FDA warnings to that effect.  The Veteran and his wife repeated these contentions at their August 2010 hearing before the undersigned Acting Veterans Law Judge.    

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claims for compensation under 38 U.S.C.A. § 1151 for sickle cell crisis and myocardial infarction.  As noted above, a VA physician has opined that VA's treatment of the Veteran's erectile dysfunction, including the November 2005 prescription of alprostadil, was not the cause of the Veteran's subsequent myocardial infarction, erectile dysfunction, priapism, or ongoing pain, and did not result in additional injury or disability.  To that end, the Board notes that the November 2006 VA examiner provided a report that set out the Veteran's history, and her findings, in detail, and contained fully articulated reasons for her conclusions.  The examiner-a VA physician and the director of medical education at the Wichita VAMC-acknowledged that the drug alprostadil is contra-indicated for those who, like the Veteran, have sickle cell trait, but provided a thorough, clear rationale as to why the drug is nevertheless not a likely cause of the Veteran's myocardial infarction, any other subsequent medical difficulties, or any permanent injury.  In so finding, the examiner reasoned that the Veteran did not display priapism, chronic pain in his stump site, or further complications at his December 2005 VAMC treatment visit and noted that he was instructed to discontinue use of MUSE at that time.  Further, the examiner observed that the Veteran's myocardial infarction occurred over a month after he was instructed not to use the medication and that he had not been seen in the interim for any complaints of erectile dysfunction, pain in the stump site, or any other complications from the single use of the medication.  

The Board observes that a VA treatment record dated November 7, 2006 (just 4 days after the VA opinion was issued) notes the Veteran's complaints of increased pain in the stump site, but this matter appears to have been resolved with a simple medication adjustment, as the medical records thereafter do not reference this as a continuing or increasing problem.  Additionally, there is no indication in the treatment record that this stump site pain was caused by or related to the one-time use of alprostadil eleven months before in December 2005.

Treatment records spanning 2007 to 2010 further bolster the VA examiner's findings in that they do not reflect complaints of or treatment for additional disability relative to the Veteran's sickle cell trait, erectile disorder or pain in the stump site.  Such silence in the medical record leads the Board to conclude that the pain and discomfort that the Veteran experienced immediately following his one-time use of alprostadil, although understandably frightening to him and his family, was fleeting only and did not lead to additional disability. 

Accordingly, the Board concludes that the greater weight of the evidence is against these claims.  The evidence does not show that VA treatment or absence thereof caused a disability or resulted in any additional disability.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that additional disability was not caused by VA.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claims.

The Board acknowledges that the Veteran has stated that his wife is a nurse, thus suggesting that she is not a mere layperson but a medical expert.  However, regardless of the contentions of the Veteran and his wife, the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part, that "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Board gives greater weight to the well-reasoned November 2006 VA opinion-which is based on a thorough review of the Veteran's treatment records as well as her expert knowledge and was conducted by a VA physician who is also the director of medical education at the Wichita VAMC-than to the Veteran's wife's opinion of the consequences of drugs prescribed to the Veteran by his VA treatment providers, particularly in light of the totality of medical evidence of record, which does not support that opinion.  

Thus, under these circumstances, the claims for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for sickle cell crisis, to include erectile dysfunction, priapism, pain in the pelvis, and pain in the stump site, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for myocardial infarction is denied.


REMAND

The Board notes that in April 2007, prior to the certification of the case to the Board, the Veteran submitted a timely formal appeal of the denial of his claims of entitlement to increased ratings for his service-connected hypertension and acid peptic disease, both currently evaluated as 10 percent disabling.  In the correspondence, the Veteran stated, "I would like to request a BVA hearing."  See 38 C.F.R. §§ 20.703, 20.1304(a) (2011).  The case is therefore remanded to the Wichita RO to provide the Veteran the opportunity to be heard before a decision is made on his claims.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO, via videoconferencing, or during a hearing before a member of the Board sitting at the Board's offices in Washington, D.C.  See 38 C.F.R. § 20.704 (2011).

In view of the foregoing, the case is REMANDED for the following action:

The agency of original jurisdiction (AOJ) must clarify with the Veteran whether he wants a hearing before a Veterans Law Judge sitting at the Wichita RO or via videoconference, or whether he would prefer to travel to the Board's offices in Washington, D.C., for a hearing.  Upon receiving clarification from the Veteran, the AOJ must schedule the Veteran for his requested hearing, notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and give the Veteran and his representative opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


